Appeal from a judgment of the Supreme Court at Special Term, entered June 14, 1977 in Columbia County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78. Petitioner appeals from a judgment denying his application to compel the respondent, Superintendent of Highways of the Town of Canaan, to prepare and file an inventory as required by subdivision 3 of section 142 of the Highway Law. Subsequent to the filing of the appeal, respondent moved to dismiss the appeal on the ground that the inventory requested by the petition had been filed while this litigation was pending and thus the central issue in this litigation has become moot. We denied respondent’s motion to dismiss without prejudice to its renewal on oral argument of the appeal. We now grant the motion to dismiss the appeal. Mandamus should not be granted for the purpose of determining a moot question (Matter of Daub v Board of Regents of Univ. of State of N. Y., 33 AD2d 964; People ex rel. Van Voast v Townley, 184 App Div 568, 569). Petitioner’s request for attorney’s fees and expenses of litigation is also denied (Miss Susan, Inc. v Enterprise & Century Undergarment Co., 270 App Div 747, 750, affd 297 NY 512). Appeal dismissed, as moot, without costs. Greenblott, J. P., Sweeney, Kane, Mahoney and Main, JJ., concur.